Exhibit 32.1 Certifications of Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. Section1350 In connection with the Quarterly Report of Metaldyne Performance Group Inc. (the “Company”) on Form 10-Q for the quarter and nine months ended October 2, 2016 (the “Report”), each of the undersigned officers of the Company certifies, pursuant to Section906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section1350, that to the best of such officer’s knowledge: the Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company.
